DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/16/2022 has been entered. Claims 1-2, 6-10, 12,19-20 have been amended, claim 13 has bee cancelled and new claim 21 has been added. Therefore, claims 1-12 and 14-21 are now pending in the application.

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art C. V. Gardiner (US — 2,254,890) discloses Braking System comprising:
(a) an operator control (The control of the steering being by means of the steering wheel 7 positioned adjacent the operator’s seat 8, Page 1, Col: 1, Ln: 35-38, Fig: 1-2);
(b) a braking system for each side of the vehicle comprising a master cylinder (25, 27, Fig: 1-2) to operate a brake mechanism for braking a wheel under operation of the operator control (Fig: 1-2);

wherein the master cylinder (25, 27, Fig: 2) for the braking system for each side of the vehicle comprises a dual-input master cylinder (via pedal 18 or via hand lever 39, 41, Fig: 2);

wherein the braking system is configured to facilitate steering of the vehicle through the operator control and interface by braking of at least one wheel on one side of the vehicle by the braking mechanism through the interface (braking systems and more particularly to a brake actuating system that is so constructed it can also be employed in steering vehicle, Page 1, Col: 1, Ln: 1-38, Fig: 1-2), and
teaching reference Alfred Bender (DE — 4033577 A1) discloses Master Cylinder for Hydraulic Brake and Steering System comprising:
a caliper and disc (90, 100, Fig: 1) for braking a wheel under operation of the operator control (Abstract, Fig: 1).
However, prior art and teaching reference fail to disclose wherein the compliant element of the interface comprises a spring mechanism between the operator control and the master cylinder configured t provide modulation for the operator control for the second phase of operation.
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claims 1 and 20. Therefore, independent claims 1 and 20 are allowable. Claims 2-12 and 14-19 are also allowable by virtue of their dependences form claim 1.
Further, prior art and teaching reference also fail to disclose wherein the compliant element of the interface comprises a mechanism between the operator control and the caliper and disc configured to provide modulation for the operator .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657